Appeal from an order of the Supreme Court, Onondaga County (Charles T. Major, J.), entered July 23, 2003. The order denied defendants’ motion for summary judgment dismissing the amended complaint in a personal injury action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: In this negligence action arising from injuries sustained by plaintiffs daughter in a fire at a dwelling owned *1099by defendants, we conclude that Supreme Court properly denied defendants’ motion for summary judgment seeking dismissal of the amended complaint. Even assuming, arguendo, that defendants established their entitlement to judgment as a matter of law (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]), we nevertheless conclude that plaintiff raised issues of fact in opposition to the motion (see id.). Present— Pigott, Jr., PJ., Pine, Scudder, Martoche and Lawton, JJ.